On order of the Court, the application for leave to appeal the April 12, 2018 judgment *123of the Court of Appeals is considered. We DIRECT the Wayne County Prosecuting Attorney to answer the application for leave to appeal within 28 days after the date of this order, addressing whether Offense Variable 12, MCL 777.42, was properly scored for the defendant's conviction for conducting a criminal enterprise, MCL 777.159i, where MCL 777.42(2)(a) requires that a contemporaneous criminal act occur "within 24 hours of the sentencing offense" and that it "has not and will not result in a separate conviction."
The application for leave to appeal remains pending.